      Case 1:18-mc-00227-AJN-KHP Document 58 Filed 09/10/19 Page 1 of 3




September 10, 2019


VIA ECF

The Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007
Parker_NYSDChambers@nysd.uscourts.gov

          Re: City of Almaty, et ano. v. Gennady Petelin
              Case No. 18 Misc. 227 AJN KHP

Dear Judge Parker:

I represent non-party Gennady Petelin in the above-referenced action. Mr. Petelin
offers this brief reply to the September 6 letter submitted by the Kazakh Entities. (ECF
No. 57). Mr. Petelin’s September 3 letter (ECF No. 56) made two points, one about the
scope of the September 24th hearing and one about personal jurisdiction.

Scope of the Hearing. The Kazakh Entities’ sanctions motion1 aims to prove
(presumably with live witnesses who will authenticate documents at the hearing) that
Mr. Petelin’s responses to certain questions at his deposition (which took place in
California, consistent with Fed.R.Civ.P. 45) were false. Mr. Petelin’s September 3 letter
argued that, to the extent the Kazakh Entities are seeking relief in connection with
compliance with a deposition subpoena, such a motion should be brought in the Central
District of California.2



1
  Mr. Petelin expects to have an opportunity to raise in post-hearing briefing other legal issues,
such as whether motions for sanctions under Fed. R. Civ. P. 37 lie against a third party.
2
  Mr. Petelin’s letter was seeking clarification on the scope of the hearing. He was not raising
issues about such things as the Court’s “power to conduct an independent investigation,” as the
Kazakh Entities appear to argue.
      Case 1:18-mc-00227-AJN-KHP Document 58 Filed 09/10/19 Page 2 of 3

Honorable Katharine H. Parker
September 10, 2019
Page 2


No motion to compel compliance with the deposition subpoena was made – no such
motion was briefed in the Central District of California and thus not transferred to this
Court – nor was one necessary, because Mr. Petelin complied with the deposition
subpoena. The Kazakh Entities argue that Mr. Petelin was refusing (in advance) to
comply with the deposition subpoena when his counsel advised them that “Mr. Petelin
has not yet decided to answer questions about documents he may or may not have.”
(ECF No. 14-30 at p. 2). But the complete email exchange shows that Mr. Petelin’s
counsel was responding to a question by the Kazakh Entities’ counsel about “whether
or not Mr. Petelin is withholding responsive documents” in connection with the
document subpoena. (ECF No. 14-30 at p. 2). That is, the quoted discussion pertained
only to Mr. Petelin’s response to the document subpoena and was not a sign of refusal
to comply with the deposition subpoena.

Personal Jurisdiction. Mr. Petelin argued that Fed. R. Civ. P. 45(c)(1)(A) provides
personal jurisdictional protection to third parties like him, such that he cannot be
compelled to appear personally in the issuing district even if the underlying motion has
been transferred to the issuing district. The Kazakh Entities respond that “Mr. Petelin is
not responding to a subpoena – which is all that Rule 45(c)(1)(A) concerns.” (ECF No.
57 at p. 2). But subpoenas are how third parties are brought before a court, and the
plain language of Rule 45(c)(1)(A) is not limited to depositions (100 mile limit applies to
“a trial, hearing, or deposition”).

The Kazakh Entities then argue that the Court has “inherent authority to investigate a
fraud” and that includes “the authority to compel witnesses – let alone the subject of the
hearing – to testify.” (ECF No. 57 at p. 3). But where? The argument begs the question
not only of where that testimony should take place but whether such “inherent
authority” operates without due process constraints or the territorial protections
contained in Rule 45.

The Kazakh Entities also argue that the Court “already has personal and subject matter
jurisdiction by virtue of the Rule 45(f) transfer.” (ECF No. 57 at p.3). But nothing in the
text of Rule 45(f) strips the third party of due process or territorial protection; it simply
describes when the court in the compliance district “may transfer a motion under this
rule to the issuing court.” Again, as Mr. Petelin pointed out by his citation to Wultz v.
Bank of China, Ltd., 304 F.R.D. 38 (D.D.C. 2014) (ECF No. 56 at p.2), the transfer of the
motion does not entail transfer of the person.

The Kazakh Entities argue that Mr. Petelin “waived any objection to the Court’s
jurisdiction over him when responding to the subpoenas.” (ECF No. 57). There was no
such waiver by failure to object; the subpoenas did not violate Rule 45(c)(1). Mr.
Petelin’s deposition was noticed for, and took place in, the Central District of California.
      Case 1:18-mc-00227-AJN-KHP Document 58 Filed 09/10/19 Page 3 of 3

Honorable Katharine H. Parker
September 10, 2019
Page 3


And production under the document subpoena was called for, as the rules require, in
the Central District of California.3

Mr. Petelin respectfully asks the Court to clarify that he cannot be compelled to appear
personally in New York.


Respectfully Submitted,



Eugene Illovsky




3
 The Kazakh Entities’ citation to Gucci Am., Inc. v. Weixing Li, 768 F. 3d 122, 141 (2d Cir. 2014)
does not advance their argument, since it does not deal with waiver or transfer.
